Exhibit FOR IMMEDIATE RELEASE INTERNATIONAL COAL GROUP REPORTS THIRD QUARTER 2008 RESULTS Scott Depot, West Virginia, October 29, 2008 – International Coal Group, Inc. (NYSE:ICO) today reported its results for the third quarter of · Revenue rose 49% to $309.2 million for the third quarter of 2008, compared to $207.8 million during the same period a year ago. · Adjusted EBITDA, or earnings before deducting interest expense, income taxes, depreciation, depletion, amortization and minority interest, was $45.0 million for the third quarter of 2008, compared to $33.7 million for the third quarter of 2007, a 33% increase. · The Company reported net income of $9.7 million, or $0.06 per share on a diluted basis, in the third quarter of 2008, compared to a net loss of $1.3 million, or a loss of $0.01 per share on a diluted basis, for the same period in 2007. “Our third quarter operating results improved significantly compared to both the third quarter of 2007 and the second quarter of 2008, after excluding net gains on asset sales,” said Ben Hatfield, International Coal Group’s president and CEO.“Despite the continued cost challenges facing our industry, our third quarter results demonstrated significant margin growth, thanks primarily to sharply higher coal pricing at our Northern and Central Appalachian operations. “We also enjoyed substantial operating improvement at several key locations,” Hatfield continued.“In Northern Appalachia, our Vindex and Patriot operations delivered significantly stronger results through increased production and our focus on higher margin sales.In Central Appalachia, mainstay operations such as Eastern, Knott County, and Hazard also performed solidly in the third quarter.The new Powell Mountain operation hit the ground running shortly after its acquisition in May, and became an immediate third quarter contributor.” Hatfield cautioned, “Much like our peers in the coal industry, we still face a number of operating challenges that are adversely affecting production costs.At developing underground operations such as Sentinel and Beckley, tight labor markets, regulatory delays and heightened enforcement have slowed mining progress and hindered production growth.At mature surface mining operations such as Hazard, delayed permit approvals and litigation by anti-mining extremists have disrupted mining plans and increased the cost of overburden removal. “However,” said Hatfield, “we have laid a good foundation for the future by contracting forward sales in a measured fashion during this period of unprecedented high prices.In our view, the recent declines in over-the-counter price indices do not accurately reflect current coal pricing for physical shipments to contracted customers.Therefore, we still expect 2009 and 2010 revenues to be substantially improved over 2008 levels.” 1 Nine-Month Results Revenues for the first nine months of 2008 totaled $839.0 million compared to $644.2 million for the same period in 2007. The Company reported Adjusted EBITDA of $114.7 million in the first nine months of 2008 compared to $57.9 million in the first nine months of 2007.Net income for the first nine months was $12.3 million, or $0.08 per share on a diluted basis, versus a loss of $19.6 million, or a loss of $0.13 per share on a diluted basis, for the same period in Sales, Production and Reserves ICG sold 4.8 million tons of coal during the third quarter of 2008 compared to 4.5 million tons of coal during the third quarter of 2007.Production totaled 4.5 million tons of coal in the third quarter of 2008 versus 3.9 million tons in the same period of 2007. As of September 30, 2008, ICG controlled approximately 1.0 billion tons of coal reserves located primarily in Kentucky, West Virginia, Illinois, Maryland and Virginia.Additionally, the Company controls 523 million tons of non-reserve coal deposits, which may be classified as reserves in the future as additional drilling and geological analysis is completed. Market Outlook and Committed Sales The Company believes coal industry fundamentals continue to support a favorable market outlook.Coal pricing is expected to remain relatively firm because industry-wide supply constraints—including scarcity of experienced labor, delayed approval of regulatory permits, continued litigation by anti-mining extremists, heightened MSHA oversight, and difficult geology—are expected to largely offset reduction in demand arising out of an economic slowdown. According to the Energy Information Agency, eastern U.S. coal production was up only 0.9% through September 30, 2008, compared to the same period last year, despite strong pricing during the year.According to the U.S. International Trade Commission, U.S. coal exports were up 36% through the first eight months of 2008, driven by a 29% increase in metallurgical coal exports and a 46% increase in thermal coal exports.In 2008, U.S. exports are expected to total 84 million tons, with further increases expected in 2009. · For 2008, the Company’s committed and priced sales are approximately 19.6 million tons or about 99% of planned shipments.Currently priced volume for 2008 averages approximately $53.00 per ton, excluding freight and handling expenses. · For 2009, committed and priced sales are approximately 19.3 million tons or about 89% of projected shipments.Currently priced volume for 2009 averages $61.00 per ton, excluding freight and handling expenses, with approximately 38% of the uncommitted tonnage planned to be sold as metallurgical coal. · For 2010, committed and priced sales are approximately 10.2 million tons or about 48% of projected shipments.Currently priced volume averages $60.00 per ton, excluding freight and handling expenses, with approximately 35% of the uncommitted tonnage planned to be sold as metallurgical coal. 2 Operational and Other Updates · On September 25, 2008, the Army Corps of Engineers granted a Section 404 permit to the Company’s Tygart No. 1 deep mining complex in Taylor County, West Virginia.The permit enables the Company to begin major site development in advance of shafts and slope construction.However, on October 7, 2008, the West Virginia Surface Mine Board (WVSMB) issued an order remanding the related surface mining permit previously approved by the West Virginia Department of Environmental Protection (WVDEP) and requiring ICG to address a technical issue related to projected post-mining water quality. The Company is preparing a permit modification to alleviate the WVSMB’s concerns and intends to present this modification within the next few weeks.All site development will be suspended until WVDEP has approved the permit modification.The Company believes the Tygart No. 1 mine plan is environmentally responsible and expects the perceived deficiencies in the permit to be resolved in a timely manner. · Production and shipments at the Sentinel complex in Barbour County, West Virginia, were adversely affected by a non-fatal mining accident during the third quarter.The mine was idled for 16 days in August due to the subsequent regulatory investigation and workforce retraining. · The new Beckley complex in Raleigh County, West Virginia, continues to ramp up production.Progress has been slowed by the regional shortage of skilled underground miners and by delays in regulatory approval of mine plan modifications.The Beckley operation is now expected to reach full annual production output in mid-2009. · ICG Illinois has commenced site work in preparation for construction of a new portal at its Viper mine complex in Williamsville, Illinois. The Company anticipates beginning shaft construction in the fourth quarter, with project completion slated for 2010.The new portal is expected to allow the Viper mine to improve operating efficiency and increase annual production to approximately 2.9 million tons.In 2007, Viper produced 2.1 million tons of thermal coal for the Central Illinois market. · The Company’s Hazard Complex began receiving equipment that will support a significant production increase at its East Mac & Nellie Surface Mine in 2009.A 44-cubic-yard O&K hydraulic shovel is now in operation, while delivery of five 240-ton Terex rock trucks is expected by early January.The Company expects production growth of approximately 500,000 tons of steam coal annually from this expansion project.The Hazard complex produced 3.9 million tons in · Net gains on sales of assets totaling $6.4 million in the third quarter of 2008 related primarily to the sale of a used ADDCAR highwall mining system, a real estate exchange and the disposition of other assets. Other Recent Developments During the third quarter, the Company reached agreement on several coal supply contracts, totaling nearly 2.0 million tons at average prices in excess of $115.00 for delivery over the next three years. Additionally, terms have been settled on two new multiyear contracts for sale of ICG Illinois coal.The two agreements total 2.1 million tons to be delivered over a four-year period beginning in 2010 with average prices in excess of $46.00 per ton. These strategic supply contracts provide the economic baseload for the Viper mine expansion. On September 30, 2008, a federal district court judge in the Southern District of West Virginia dismissed a shareholder class-action lawsuit against ICG.The Company believed the case was without merit and is pleased with the favorable outcome. 3 Liquidity and Debt As of September 30, 2008, the Company had $62.2 million in cash.Total debt as of September 30, 2008 was $425.8 million, consisting primarily of $175.0 million of 10.25% Senior Notes and $225.0 million of 9% Convertible Senior Notes.As of September 30, 2008, the Company had $28.4 million in available borrowing capacity under its credit agreement. Third quarter cash requirements included $38.1 million in capital expenditures. The conversion period for ICG’s $225 million convertible notes expired on September 30, 2008 without any notes having been converted.The notes may become convertible again in the future under certain conditions. Outlook The Company is providing the following updatedguidance that reflects the current uncertain economic outlook and recent industry-wide challenges: · For 2008, the Company expects to sell approximately 19.7 million tons of coal.Approximately 1.3 million tons are projected to be metallurgical coal sales.The average selling price is now projected to be $53.60 to $54.00 per ton, compared to the Company’s previous guidance of $54.00 to $55.00 per ton.The projected average cost per ton sold is $46.25 to $46.75, compared to previous guidance of $45.00 to $47.00, excluding selling, general and administrative expenses.The Company expects coal production to be approximately 18.5 million tons. · For 2009, the Company expects to sell 21.0 million to 22.0 million tons of coal.Approximately 2.1 million tons are projected to be metallurgical coal sales.The Company is updating its price forecast for 2009, projecting that prices will average between $66.00 and $73.00 per ton, based on recent price indications and a tempered economic outlook, compared to the Company’s previous guidance of $72.00 to $78.00 per ton. Coal production is expected to total 20.5 million to 21.5 million tons. · For 2010, the Company expects to sell 21.5 million to 23.0 million tons of coal.Approximately 3.0 million tons are projected to be metallurgical coal sales.The Company anticipates that prices will average between $79.00 and $96.00 per ton.Coal production is expected to total 21.0 million to 22.5 million tons. · The Company’s updated outlook for its expected average coal pricing by region for 2008, 2009 and 2010 is as follows: Region 2008 Forecast 2009 Forecast 2010 Forecast CAPP $57.00 - $57.50 $72.00 - $80.00 $85.00 - $105.00 NAPP $56.00 - $57.00 $68.50 - $75.00 $85.00 - $105.00 ILB $30.00 - $30.25 $32.00 - $32.50 $35.00 - $37.00 Average $53.60 - $54.00 $66.00 - $73.00 $79.00 - $96.00 · Coal exports in 2008 are projected to total approximately 3.0 million tons, consisting of approximately 1.3 million tons of metallurgical coal and approximately 1.7 million tons of thermal coal. · The Company expects capital expenditures to total approximately $179 million in 2008.The previous guidance for 2009 capital spending of $205 million is being reevaluated in light of uncertainty on timing of Tygart development spending, increased equipment costs, and other factors.The Company plans to maintain flexibility to modify its 2009 capital spending and expansion timing as it continues to assess macroeconomic developments affecting the coal market. 4 General Information ICG is a leading producer of coal in Northern and Central Appalachia and the Illinois Basin.The Company has 13 active mining complexes, of which 12 are located in Northern and Central Appalachia and one in Central Illinois.ICG’s mining operations and reserves are strategically located to serve utility, metallurgical and industrial customers domestically and internationally. # # # Forward-Looking Statements Statements in this press release that are not historical facts are forward-looking statements within the “safe harbor” provision of the Private Securities Litigation Reform Act of 1995 and may involve a number of risks and uncertainties. We have used the words “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project” and similar terms and phrases, including references to assumptions, to identify forward-looking statements. These forward-looking statements are made based on expectations and beliefs concerning future events affecting us and are subject to various risks, uncertainties and factors relating to our operations and business environment, all of which are difficult to predict and many of which are beyond our control, that could cause our actual results to differ materially from those matters expressed in or implied by these forward-looking statements.
